I seriously doubt the constitutional validity of a statute authorizing the appointment of a receiver for a public corporation, vested with the power to levy and collect taxes, merely because any bond, or interest coupon, is not paid within sixty days after maturity, regardless of any and all other conditions. If a public corporation is a solvent, going concern, with a full set of lawfully selected officers, a mere default for sixty days in the payment of an interest coupon, would not authorize the judicial branch of the government to take charge through a receiver, displacing the lawfully constituted governing board or other officers of the public corporation. See 44 C.J. 1458, and cases cited. This point was not considered in the federal cases cited in the majority opinion. The power to appoint a receiver for an ordinary business corporation is a delicate one, and only to be exercised sparingly and under extraordinary circumstances, but to hold that the Legislature can extend the power so as to apply to a public corporation on a mere sixty-day default, without more, is going too far, when the provisions of Art. II of the Constitution are given full force and effect. Nor is it necessary. The officers of the taxing unit can be required by mandamus to levy and collect taxes for the payment of the bonded debts, and can by injunction, be restrained from taking any unlawful action which could tend to impair the obligation of its bonds or prejudice their enforcement. Some pertinent observations on this subject are contained in Depew v. Venice Drainage Dist., 158 La. 1099, 105 So. 78. Thus it appears to me that the statutory provision, in its present form, is unconstitutional. *Page 587